Citation Nr: 0212470	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  01-05 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran



ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to September 
1967.  The veteran was sent to the Republic of Vietnam during 
the Vietnam Era in August 1965, where his DD214 states he 
served exactly one year.  His DD214 also reflects that he 
received a National Defense Service Medal, Vietnam Service 
Medal, and a Vietnam Campaign Medal with one over-seas bar.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a May 2001 rating decision issued by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part, denied 
service connection for PTSD.

A hearing was held before the undersigned member of the Board 
in June 2002. 


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed and all due process 
concerns have been addressed.

2.  The evidence of record reveals diagnoses of PTSD

3.  The veteran did not engage in combat with the enemy.

4.  The stressors asserted by the veteran are not 
corroborated or substantiated by the evidence of record and 
are not verifiable.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001); 67 Fed. Reg. 
10,330 (Mar. 7, 2002) (to be codified at 38 C.F.R. 
§ 3.304(f)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I  Duty to Assist

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  In substance, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA, and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  Further, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 46,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that VA's redefined duty 
to assist as set forth in the VCAA has been fulfilled 
regarding the issue addressed in this decision.  The Board 
finds that the veteran has been provided adequate notice as 
to the evidence needed to substantiate his claim for service 
connection for PTSD.  In the June 2001 Statement of the Case 
(SOC), the RO informed the veteran of the laws, regulations, 
and type of evidence needed to substantiate his claim.  The 
veteran was additionally notified of VA's heightened duty to 
assist with the development of his claim via a February 2001 
letter.  The February 2001 letter additionally informed the 
veteran of the evidence that had already been requested on 
his behalf and that he was ultimately responsible for the 
information or evidence needed to support his claim.   The 
Board finds, therefore, that such documents are essentially 
in compliance with VA's revised notice requirements.  
Accordingly, the Board finds that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.

Upon reviewing the veteran's claims file, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue addressed in this decision has been identified and 
obtained.  The RO has obtained the veteran's service medical 
records, service personnel records, and service records 
pertaining to the 87th Engineer Battalion.  The RO scheduled 
the veteran for comprehensive physical and mental 
examinations in March 1999 and for a PTSD examination in 
September 1999.  The resulting examination reports have been 
associated with the veteran's claim folder.  The veteran was 
additionally afforded a personal hearing before a member of 
the Board in June 2002; a transcript is of record.  The Board 
is not aware of any additional relevant evidence that is 
available in connection with this appeal, and concludes that 
all reasonable efforts have been made by VA to obtain the 
evidence necessary to substantiate the veteran's claim.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See generally VCAA; 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

II.  Service Connection Claim for PTSD

In the instant case, the veteran contends that he is entitled 
to service connection for PTSD.  After a complete and 
thorough review of the evidence of record, the Board cannot 
agree with his contention.  As such, his claim must fail.

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Service connection for PTSD  requires: 1) medical evidence 
diagnosing PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  67 Fed. Reg. 10,330 (Mar. 7, 2002) 
(to be codified at 38 C.F.R. § 3.304(f)).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  67 Fed. Reg. 
10,330 (Mar. 7, 2002) (to be codified at 38 C.F.R. 
§ 3.304(f)).

Summary of the Evidence

The veteran's July 1964 Report of Medical Examination for 
Enlistment reflects that the veteran was clinically evaluated 
as psychiatrically normal and further indicates that he was 
physically and mentally qualified for the Military Assistance 
Advisory Group.  His July 1967 Report of Medical Examination 
for Separation reflects that the veteran was again clinically 
evaluated as psychiatrically normal.  The July 1967 Report of 
Medical Examination reflects that the veteran indicated that 
he did not have and did not ever have frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, or nervous trouble of any sort.

His service personnel records indicate that the veteran went 
to the Republic of Vietnam in August 1965.  His military 
occupation specialty was carpenter at the time of his 
separation from duty and his principal duty while stationed 
in the Republic of Vietnam was that of a power roller 
operator with Company D of the 87th Engineer Battalion.  He 
received a National Defense Service Medal, Vietnam Service 
Medal, and a Vietnam Campaign Medal with one over-seas bar.

In July 1999 the veteran initiated a claim for service 
connection.  In March 1999, the veteran was afforded a VA 
mental disorder examination and a VA general medical 
examination.  The general medical examination report reflects 
that the veteran was found not capable of managing his own 
affairs while the mental disorders examination report 
contains diagnoses of PTSD and alcohol, cocaine, cannabis 
abuse and dependence.  The mental disorders examination 
report additionally reflects that the veteran reported to the 
VA examiner that the summer of 1965 was especially difficult 
for him and included an incident in which a group of three or 
four children ran up to him and a group of others and they 
saw a grenade so they killed the children, he was involved in 
approximately 12 firefights in which he used a weapon, "his 
longest period spent in the bush was several days", and he 
witnessed piles of dead bodies which included Vietnamese and 
U.S. Marines.

In April 1999, the RO issued a rating decision which deferred 
the veteran's service connection claim for PTSD so that 
additional information could be obtained.  In May 1999, the 
veteran was notified that a determination of his PTSD claim 
could not be made with the evidence that was of record.  The 
veteran was informed that his service records had been 
requested on his behalf and he was requested to complete a 
questionnaire for each stressful event that happened to him 
in service.  The May 1999 letter reminded the veteran that it 
was his responsibility to help VA obtain the evidence 
necessary to support his claim.

The veteran's PTSD questionnaire was received by the RO in 
July 1999.  The questionnaire reflects the following: in 
early 1966, the veteran's squad was traveling along a trial 
when he encountered a Viet Cong spotter who the veteran 
indicates he shot; in April/May 1965, a boobytrap was set off 
and the veteran indicates he received small injuries from the 
shrapnel and that other men were "blown to bits"; while 
surrounding a village, with his unit, a child ran from the 
village with a hand grenade while a woman carried a rifle, 
the veteran indicates that the woman and child were both 
killed; around February of 1965, the veteran passed a pile of 
corpses with their eyes open after which the veteran 
indicates he had nightmares.

In September 1999, the RO sent a letter to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) to 
verify the events in which the veteran asserts he was 
involved while in Vietnam.

The veteran was afforded a VA PTSD examination in September 
1999.  The examination report reflects an assessment that 
there was evidence of PTSD with the initial stressor being 
service-related and an assessment that there was evidence of 
multiple substance abuse and most likely ongoing alcohol 
problems.  The examination report reflects that the veteran 
was not good at providing specific dates, especially those 
relating to his service in the Army.  The examination report 
reflects that the veteran described being in various life 
threatening situations and indicated that his job while in 
the military was to move equipment, search the jungle for the 
enemy, and sometimes kill.  The report reflects that the 
veteran was able to provide specific details regarding two 
incidents, which were reported in previous records and not 
detailed again in the September 1999 examination report.

In April 2001, the RO received a response from the USASCRUR.  
The cover letter reflects that a history and an Operational 
Report-Lessons learned (OR-LL) was enclosed which did not 
document any of the incidents described by the veteran.  The 
Unit History of the 87th Engineer Battalion reflects that in 
August 1965, the battalion arrived in Vietnam and during the 
period from August 1965 to July 1966, the Battalion complete 
66 major projects to include 48 miles of road, developed 
extensive petroleum storage facilities, established 
critically required water points, provided more than 300,000 
square feet of storage area and constructed troop billets for 
approximately 6,000 troops.

The OR-LL for the period of January 1 to April 30, 1966, 
reflects that the 87th Engineer Battalion continued its 
primary mission of construction in support of 
counterinsurgency operations in the Republic of Vietnam.

The June 2002 hearing transcript reveals that the veteran 
described that while in the Republic of Vietnam, his job duty 
was to clear the jungle of vegetation in preparation to put 
in roads, air strips, and landing zones.  The hearing 
transcript reflects that the veteran also indicated that he 
would have to guard equipment as part of his duties and that 
he had to fire his weapon two to three times a week.

Legal Analysis

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay statements alone may establish 
occurrence of the claim in-service stressor, in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardship of the veteran's 
service.   67 Fed. Reg. 10,330 (2002) (to be codified at 
38 C.F.R. § 3.304(f)).  The ordinary meaning of the phrase 
"engaged in combat with the enemy" requires that the 
veteran has taken part in a fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).  

In the instant case, the Board specifically finds that the 
veteran did not engage in combat with the enemy.  While the 
veteran has asserted that he shot a Viet Cong spotter and was 
involved in a dozen firefights, the evidence of record does 
not support these assertions.  The evidence of record 
revealed that the veteran was a power roller operator with 
the 87th Engineer Battalion, whose primary mission was 
construction.  The mission of the 87th Engineer Battalion and 
the veteran's primary duty as a power roller operator are not 
consistent with his assertions that he was frequently 
required to use his weapon and in fact shot a Viet Cong 
spotter.  Furthermore, the veteran's DD 214 does not show the 
veteran received any medals or awards that are indicative of 
combat.  His DD 214 revealed that he was awarded a National 
Defense Service Medal, Vietnam Service Medal, and a Vietnam 
Campaign Medal with one over-seas bar.  Unfortunately, VA 
recognizes none of these medals or commendations as 
indicative of combat, per se.  See, e.g., VAOPGCPREC 12-99 
(Oct. 18, 1999); see also Woods v. Derwinski, 1 Vet. App. 190 
(1999) (a mere presence in a combat zone is not sufficient to 
show that a veteran actually engaged in combat with enemy 
forces).

A review of the evidence of record does not reveal that the 
veteran, as a power roller operator, took part in or had 
encounters with a military foe or hostile unit such that he 
would be considered to have engaged in combat with the enemy.  
In fact, the unit history for the 87th Engineer Battalion 
revealed that the construction battalion did not arrive in 
the Republic of Vietnam until August 1965.  The veteran has 
claimed that he received shrapnel injuries from a boobytrap 
in April or May of 1965.  Neither the veteran nor his 
battalion was in the Republic of Vietnam when the veteran 
claims this incident occurred.  In fact, the veteran's 
service personnel records reflect that from April 3, 1965, to 
April 16, 1965, the veteran was absent without leave (AWOL) 
and that from May 6, 1965, to June 24, 1965, he was in 
confinement.  The veteran additionally claimed that he passed 
a pile of corpses around February of 1965 that led him to 
have nightmares.  Again referring to his service personnel 
records, the evidence of record indicates that the veteran 
was in Missouri during at that time.  Accordingly, the Board 
finds that the incidents claimed by the veteran, which allege 
combat with the enemy, are not sustained by the evidence of 
record.  The evidence of record contradicts the in-service 
incidents the veteran alleges.  As such, the Board must find 
that the evidence of record does not support or substantiate 
the in-service stressors alleged by the veteran.  See Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993) (once it has been 
determined that a veteran was not engaged in combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stress); see also  
Moreau v. Brown, 9 Vet. App. 389, 396 (1996) (credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence).

The Board has considered the March 1999 and September 1999 VA 
examination reports which each contain a diagnosis or an 
assessment of PTSD based on in-service stressors.  See Hayes 
v. Brown, 5 Vet. App. 60 (1993) (while professional opinions 
must be considered, VA is not bound to accept any opinion 
concerning the merits of a claim).  In the instant case, the 
Board cannot assign any probative value to the medical 
opinions contained in the two VA examination reports.  A 
medical diagnosis that is based on an inaccurate factual 
premise has no probative value.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991), Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992), Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The 
evidence of record reveals that the in-service incidents 
reported to the VA examiners and upon which their medical 
determinations are based are factually inaccurate.  The 
veteran was not in the Republic of Vietnam for most of his 
reported in-service stressors.  Others are not supported by 
the unit history of the 87th Engineer Battalion and the 
veteran's primary duty for the period the veteran was 
actually in the Republic of Vietnam.  Accordingly, the Board 
concludes that medical opinions contained in the evidence of 
record are based on inaccurate histories reported by the 
veteran.  As such, the evidence of record does not contain a 
probative medical opinion that links PTSD to an in-service 
stressor.  

Conclusion

In brief, the evidence of record does not corroborate or 
substantiate the in-service stressors alleged by the veteran.  
As such, the medical opinions, which link PTSD to the in-
service stressors alleged by the veteran, are of no probative 
value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993); See also 
67 Fed. Reg. 10,330 (Mar. 7, 2002) (to be codified at 
38 C.F.R. § 3.304(f)).  Accordingly, the Board concludes that 
the preponderance of the evidence weighs against the 
veteran's claim for service connection for PTSD.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 
5107(b).  The Board has considered the doctrine of reasonable 
doubt in the veteran's favor, but, as the preponderance of 
the evidence is against his claim, that doctrine is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2001).


ORDER

Service connection for PSD is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

